Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is executed effective as of
November 9, 2010, by and among General Growth Management, Inc., a Delaware
corporation (“GGMI”), GGP Limited Partnership, a Delaware limited partnership
(“GGPLP” and collectively with GGMI, “GGP”), and The Howard Hughes Corporation,
a Delaware corporation (“Spinco” and together with GGMI and GGPLP, the
“Parties”).  Unless otherwise indicated, capitalized terms have the meanings set
forth in the Separation Agreement (as hereinafter defined).

 

WHEREAS, the Parties have entered into that certain Separation Agreement (the
“Separation Agreement”) dated as of November 9, 2010; and

 

WHEREAS, Spinco shall continue the employment of its employees and may offer
employment to certain employees of GGP as of January 1, 2011, and the Parties
wish to set forth the terms and conditions of employment of such employees, and

 

WHEREAS, Spinco’s employees shall continue to participate in certain welfare
benefit plans sponsored by GGP until December 31, 2010.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
in the Separation Agreement and herein, and other good and valuable
consideration, and contingent upon the consummation of the transactions
contemplated by the Separation Agreement, the parties hereby agree as follows:

 

SECTION 1.                                Employment of All Business Employees.

 

(a)      Defined Terms.  Capitalized terms not otherwise defined herein shall
have the same meanings as in the Separation Agreement.  “Transfer Date” means
the Plan Effective Date as to the Spinco Employees and Former Business Employees
and January 1, 2011 as to the other Business Employees (as such terms are
defined below).

 

(b)      Continuation of Employment.  (i) The Spinco Group shall continue to
employ as of the Plan Effective Date all of its employees (the “Spinco
Employees”), and (ii) the Spinco Group may cause one of its members to offer
employment, as of January 1, 2011, to any or all of the employees currently
employed by GGP or any of its Affiliates (other than any member of the Spinco
Group) who are listed on Schedule A or in a written list of such employees
agreed to by GGP and Spinco (such employees who accept such offer of employment,
“Transferred Employees” and together with the Spinco Employees the “Business
Employees”).  No member of the Spinco Group shall be obligated to employ any
Business Employee or any other employee employed by GGP or any of its Affiliates
for any specific period of time following the Plan Effective Date.

 

(c)      Terms and Conditions of Employment.  For a period of one year following
the Plan Effective Date, the Business Employees shall be entitled to receive,
while in the employ of Spinco or any of its Affiliates:  (i) base salary or
wages and target cash incentive compensation opportunities having a comparable,
employer-provided aggregate value as those provided to such employees
immediately prior to the Plan Effective Date, (ii) employee benefits having a

 

--------------------------------------------------------------------------------


 

substantially comparable employer-provided aggregate value as employee benefits
provided under the applicable employee benefit plans maintained by GGP and its
Affiliates for such employees in effect immediately prior to the Plan Effective
Date (“GGP Plans”), and (iii) severance benefits that are no less favorable than
the severance benefits provided by the GGP Group for such employees in effect
immediately prior to the Plan Effective Date; provided, however, the GGP Key
Employee Incentive Plan shall not be considered for comparability purposes; and
provided, further, however, for the period from the Plan Effective Date until
December 31, 2010, the General Growth 401(k) Savings Plan shall not be
considered for comparability purposes.  Nothing in this Agreement shall require
the Spinco Group to establish any specific type of benefit plan (including,
without limitation, any tax-qualified or non-qualified defined benefit pension,
retiree health or retiree welfare benefits).

 

(d)      Bonuses.  As of the Transfer Date, Spinco shall or shall cause a member
of the Spinco Group to assume and, subject to the requirements or limitations of
applicable Law, pay all obligations to each Business Employee pursuant to any
cash bonus or commission program if, and to the extent that:  (i) such
obligations are payable to such Business Employees after the Transfer Date (for
purposes of determining what obligations are payable it shall be assumed that
the Business Employees were employed by the GGP Group through December 31, 2010)
or (ii) an inter-company charge for such obligations exists as of the Transfer
Date.  Consistent with Spinco’s obligation under the first sentence of this
Section 1(d), Spinco shall, or shall cause a member of the Spinco Group to, pay
Business Employees any amounts due under annual cash bonus or commission
programs for the year in which the Plan Effective Date occurs on the same basis
as in effect immediately prior to the Transfer Date.

 

(e)      Employee Agreements.  Subject to the requirements or limitations of
applicable Law, the Spinco Group shall retain exclusive responsibility on and
after the Transfer Date for all employment, retention, termination, severance,
supplemental retirement, deferred compensation and other similar agreements
between the Spinco Group and any Business Employee or Former Business Employee
(collectively, “Employee Agreements”), including, without limitation, the
agreements listed on Schedule B.  Subject to the requirements or limitations of
applicable Law, as of the Plan Effective Date, Spinco shall, or shall cause a
member of the Spinco Group to, assume all obligations of the GGP Group under all
Employee Agreements pursuant to which any of the GGP Group has any obligation,
contingent or otherwise, to any Business Employee or Former Business Employee.

 

(f)       Accrued and Unused Vacation; FMLA.  Effective as of the Transfer Date,
Spinco shall, or shall cause a member of the Spinco Group to, assume or retain,
as the case may be, all obligations of the GGP Group for the accrued, unused
vacation of the Business Employees, and shall reimburse the GGP Group for any
such accrued and unused vacation required by Law to be paid (and actually paid)
by the GGP Group after the Transfer Date to any Business Employee or Former
Business Employee.  Former employees of the Spinco Group and former employees of
the GGP Group who were last employed in the Spinco Business, as identifiable on
GGP’s payroll and employment records (including, without limitation, individuals
listed on Schedule C), are referred to herein as “Former Business Employees.” 
With respect to all Business Employees who commence a leave of absence prior to
December 31, 2010, Spinco shall, or shall cause a member of the Spinco Group to,
provide the benefits mandated by the Family and

 

2

--------------------------------------------------------------------------------


 

Medical Leave Act of 1993, as amended (the “FMLA”) with respect to such leave of
absence, without regard to whether Spinco or any member of the Spinco Group is
subject to the FMLA.

 

(g)      Credit for Service.  Subject to the requirements or limitations of
applicable Law, Spinco shall, or shall cause a member of the Spinco Group to,
credit Business Employees for service earned on and prior to the Transfer Date
with the GGP Group, and, to the extent recognized under corresponding GGP Plans,
any of their respective predecessors, in addition to service earned with the
Spinco Group on or after the Transfer Date:  (i) to the extent that service is
relevant for purposes of eligibility, vesting or the calculation of vacation,
sick days, severance, layoff and similar benefits (but not for purposes of
defined benefit pension benefit accruals or vesting of equity compensation
awards) under any retirement or other employee benefit plan, program or
arrangement of the Spinco Group for the benefit of the Business Employees on or
after the Plan Effective Date and (ii) for such additional purposes as may be
required by applicable Law; provided that nothing herein shall result in a
duplication of benefits.

 

(h)      Pre-existing Conditions; Coordination.  Subject to the requirements or
limitations of applicable Law, Spinco shall, and shall cause each member of the
Spinco Group to, waive limitations on benefits relating to any pre-existing
conditions of the Business Employees and, to the extent applicable, eligible
spouses, dependents, beneficiaries, heirs, successors and assigns of the
Business Employees or Former Business Employees (“Beneficiaries”).

 

SECTION 2.                                GGP Plans and Liabilities.

 

(a)      No Assumption or Transfer of GGP Plans.  Except as otherwise
specifically provided in the Agreement, the Spinco Group shall not assume
sponsorship of or any administrative obligations under, or receive any right or
interest in any trusts relating to, any assets of or any insurance,
administration or other contracts pertaining to, or have any liability with
respect to any of the GGP Plans.

 

(b)      No Assumption of GGP Liabilities.  Except as otherwise specifically
provided herein, in the Separation Agreement or in the Employee Leasing
Agreement, the Spinco Group shall not assume any liabilities or obligations of
GGP or any other member of the GGP Group under any of the GGP Plans or otherwise
have any liability with respect to any of the GGP Plans, with respect to any
employee of GGP (other than the Business Employees).

 

(c)      Participation in GGP Plans.  Except as otherwise specifically provided
in the Agreement:  (i) all Spinco Employees shall, as of the Plan Effective
Date, cease any active participation in and any benefit accrual under the
General Growth 401(k) Savings Plan and any other GGP Plan which is a pension or
retirement plan, (ii) all Spinco Employees shall, from the Plan Effective Date
through December 31, 2010, continue participation in the GGP Plans which are
welfare benefit plans and which are listed on Schedule D hereto, on the same
terms and conditions as in effect prior to the Plan Effective Date, and will
cease participation in such plans thereafter and (iii) all Transferred Employees
shall, as of the Transfer Date, cease any active participation in and any
benefit accrual under all GGP Plans.  GGP and the GGP Group shall take all
necessary actions to effect such cessation of Business Employees under the GGP
Plans as of the respective cessation date.  Notwithstanding the first sentence
of this Section 2(b), Business Employees and Former Business Employees may
continue after the Transfer Date to

 

3

--------------------------------------------------------------------------------


 

participate in accordance with, and subject to their eligibility under, the
terms of the applicable GGP Plans as in effect from time to time as follows:

 

1)      as to claims incurred on or prior to December 31, 2010 under the GGP
Plans which provide health, disability, worker’s compensation, life insurance or
similar benefits;

 

2)      as to claims incurred on or prior to March 31, 2011 under GGP’s flexible
spending plans; and

 

3)      as to vested and accrued benefits as of the Transfer Date under the
General Growth 401(k) Savings Plan and any other GGP Plan which is a pension or
retirement plan.

 

(d)      Stock Options.  As of the Plan Effective Date, Spinco shall assume or
issue a substitute award for all outstanding stock options or other equity
awards under the GGP Plans granted to Business Employees and Former Business
Employees.

 

(e)      COBRA.  As of January 1, 2011, Spinco shall, or shall cause a member of
the Spinco Group to, assume all obligations to provide continuation health care
coverage in accordance with Section 4980B of the Code and Title I, Subtitle B,
Part 6 of ERISA (“COBRA”) to all Business Employees and Former Business
Employees and their qualified Beneficiaries who incur or incurred a qualifying
event at any time, including all obligations with respect to all health claims
incurred on or after December 31, 2010.

 

(f)       Transfer of Sponsorship of Victoria Ward Pension Plan.  Effective as
of the Plan Effective Date, sponsorship of the General Growth Pension Plan for
Employees of Victoria Ward, Ltd. shall be transferred from the GGP Group and
assumed by Spinco or a member of the Spinco Group.

 

SECTION 3.                                Reimbursement of Costs.

 

Spinco shall reimburse GGP for all amounts actually paid by any member of the
GGP Group after the Plan Effective Date (including allocations of actual
estimated annual expenses, consistent with past practice) (i) with respect to
the Business Employees and Former Business Employees, to the extent not paid
directly by Spinco (other than any compensation or other amounts payable
pursuant to the GGP Key Employee Incentive Plan), (ii) in connection with the
provision of coverage for Spinco Employees under the GGP Plans listed on
Schedule D hereto (including insurance premiums, claims and costs of
administration) and (iii) in connection with the provision of retiree medical,
dental, vision, life insurance and prescription drug coverage for “Victoria Ward
retirees,” to the extent not paid directly by Spinco.  Such amounts shall be
paid in accordance with the procedures set forth in Section 3.1(b) of the
Employee Lease Agreement.

 

SECTION 4.                                Obligations Net of Insurance Proceeds
and Other Amounts.

 

(a)      The amount which Spinco is required to pay under this Agreement will be
reduced by any Insurance Proceeds theretofore actually recovered in respect of
the related Liability.  If a Party receives a payment (an “Indemnity Payment”)
required by this Agreement

 

4

--------------------------------------------------------------------------------


 

from Spinco in respect of any Liability and subsequently receives Insurance
Proceeds, then such Party will pay to Spinco an amount equal to such Insurance
Proceeds but not exceeding the amount of the Indemnity Payment paid by Spinco in
respect of such Liability.

 

(b)      An insurer who would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto or, solely by virtue of
the indemnification provisions hereof, have any subrogation rights with respect
thereto.  GGP shall use its commercially reasonable efforts to seek to collect
or recover any third-party Insurance Proceeds (other than Insurance Proceeds
under an arrangement where future premiums are adjusted to reflect prior claims
in excess of prior premiums) to which GGP is entitled in connection with any
Liability for which GGP seeks indemnification pursuant to this Agreement;
provided, that GGP’s inability to collect or recover any such Insurance Proceeds
shall not limit Spinco’s obligations hereunder.

 

(c)      Any Indemnity Payment under this Agreement shall be increased to take
into account any inclusion in income of GGP arising from the receipt of such
Indemnity Payment and shall be decreased to take into account any reduction in
income of GGP arising from such indemnified Liability.  For purposes hereof, any
inclusion or reduction shall be determined (i) using the highest marginal rates
in effect at the time of the determination and applicable to a corporate
resident of Chicago, Illinois and (ii) assuming that GGP, including any entity
that qualifies as a real estate investment trust, will be liable for Taxes at
such rate and has no Tax Attributes at the time of the determination.

 

SECTION 5.                                Impermissibility; Good Faith.

 

In the event that any provision hereof is not permissible under any Law or
practice, the parties agree that they shall in good faith take such actions as
are permissible under such Law or practice to carry out to the fullest extent
possible the purposes of such provision.

 

SECTION 6.                                Restrictive Covenants Relating to
Employees.

 

(a)      Non-Solicitation by GGP.  GGP and members of the GGP Group shall not,
directly or indirectly, induce or attempt to induce any Business Employee to
leave the employ of the Spinco Group (or any member thereof), or solicit,
recruit, or attempt to solicit or recruit any Business Employee.  The foregoing
covenant in the immediately preceding sentence shall apply for a period of two
(2) years following the Plan Effective Date.

 

(b)      Non-Hire by GGP.  GGP and members of the GGP Group shall not hire or
employ any of the individuals listed on Schedule E hereto during the one
(1) year period immediately following the Plan Effective Date.

 

(c)      Non-Solicitation by Spinco.  Spinco and members of the Spinco Group
shall not, directly or indirectly, induce or attempt to induce to leave the
employ of the GGP Group any employee of the GGP Group not identified on Schedule
A or in a written list of such employees agreed to by GGP and Spinco.  The
foregoing covenant shall apply for a period of one (1) year following the Plan
Effective Date and for any employee working on a transition services agreement
project, apply for a period of one (1) year from the date of termination of his
or her performance of transition services, regardless of the length of time on
the project.

 

5

--------------------------------------------------------------------------------


 

(d)      Exceptions.  Notwithstanding the limitations in this Section 6
applicable to employees of the GGP Group or the Spinco Group (collectively, the
“Restricted Employees”), such limitations will not prohibit the GGP Group or the
Spinco Group from:  (i) attempting to hire or hiring any Restricted Employee
after the termination of such employee’s employment at any time after the Plan
Effective Date by the GGP Group or the Spinco Group, as the case may be,
(ii) placing public advertisements or conducting any other form of general
solicitation that is not specifically targeted towards the Restricted Employees,
including the use of an independent employment agency or search firm whose
efforts are not specifically directed at Restricted Employees, and hiring any
Restricted Employee that responds to such solicitation (other than those
employees identified on Schedule E) or (iii) soliciting and hiring specifically
identified Restricted Employees with the prior agreement of the other Party.

 

SECTION 7.                                Cooperation and Assistance.

 

(a)      Mutual Cooperation.  After the Plan Effective Date, to the extent
permitted by Law, each of Spinco and GGP shall, and shall cause the Spinco Group
and the GGP Group, respectively, to, provide to the other Party such current
information regarding the Business Employees or Former Business Employees, and
their Beneficiaries, on an ongoing basis upon any reasonable request, as may be
necessary to facilitate determinations of eligibility for, and payments of
benefits to, the Business Employees and Former Business Employees and their
Beneficiaries under the GGP Plans.

 

(b)      Claims Assistance.  To the extent permitted by Law, each of Spinco and
GGP shall, and shall cause the Spinco Group and the GGP Group, respectively, to,
permit their respective employees to provide, at the other Party’s expense, such
reasonable assistance to the other Party as may be required in respect of claims
(whether asserted or threatened) against the GGP Group or the Spinco Group,
respectively, other than with respect to claims by the other Party, to the
extent that (i) such employee has particular knowledge of relevant facts or
issues or (ii) such employee’s assistance is reasonably necessary in respect of
any such claim.

 

(c)      Consultation with Employee Representative Bodies.  The parties hereto
shall, and shall cause their respective Affiliates to, mutually cooperate in
undertaking all reasonably necessary or legally required provision of
information to, or consultations, discussions or negotiations with, employee
representative bodies (including any unions) which represent employees affected
by the transactions contemplated by this Agreement.

 

SECTION 8.     Employment Files.

 

As of the Transfer Date, to the extent permitted by HIPAA and other applicable
law, GGP shall, and shall cause the GGP Group to provide to Spinco all
employment files of the Business Employees and Former Business Employees;
provided, that, GGP and the GGP Group shall not transfer any performance
evaluations relating to the Transferred Employees.  GGP and the GGP Group may
retain copies of any employment files transferred to Spinco.

 

SECTION 9.     Employee Data Protection.

 

(a)      “Personal Data” includes:  (i) any information relating to an
identified or identifiable natural person who is an employee of GGP or any of
its Affiliates and that (A) is

 

6

--------------------------------------------------------------------------------


 

obtained by the Spinco Group from GGP or any of its Affiliates or
representatives, (B) is processed by the Spinco Group on behalf of the GGP
Group, or (C) is created by the Spinco Group based on (A) or (B) above, and
(ii) any information relating to an identified or identifiable natural person
who is an employee of Spinco or any of its Affiliates and that (A) is in the GGP
Group’s possession, custody or control as of the Plan Effective Date, (B) is
obtained by the GGP Group from Spinco or any of its Affiliates or
representatives, (C) is processed by the GGP Group on behalf of the Spinco
Group, or (D) is created by the GGP Group based on (A), (B), or (C) above.

 

(b)      SpinCo shall, and shall cause the Spinco Group to, and GGP shall, and
shall cause the GGP Group to, comply with all applicable Laws regarding the
maintenance, use, sharing or processing of the other Party’s Personal Data,
including, but not limited to:  (i) compliance with any applicable requirements
to provide notice to, or obtain consent from, the data subject for processing of
the data after the Plan Effective Date, and (ii) taking any other steps
necessary to ensure compliance with data protection Laws, including but not
limited to, the execution of any separate agreements with the other Party to
facilitate the lawful processing of certain Personal Data (such agreements to be
executed before or after the Plan Effective Date, as necessary).

 

(c)      Spinco shall, and shall cause the Spinco Group to, and GGP shall, and
shall cause the GGP Group to, share and otherwise process the other Party’s
Personal Data only on a need-to-know basis, only as legally permitted and to the
extent necessary to perform its obligations under the Separation Agreement and
the exhibits thereto (the “Transaction Agreements”) or to process benefits under
applicable employee benefit plans.  Each of Spinco and GGP agrees that it shall
not otherwise disclose any of the other Party’s Personal Data to third parties
without the express written approval of the other Party unless required by
applicable Law.  Each of Spinco and GGP shall use reasonable, technical and
organizational measures to ensure the security and confidentiality of the other
Party’s Personal Data in order to prevent, among other things, accidental,
unauthorized or unlawful destruction, modification, disclosure, access or loss. 
Each of Spinco and GGP shall promptly inform the other Party of any breach of
this security and confidentiality undertaking, unless prohibited from doing so
by Law or at the request of a Governmental Authority.

 

SECTION 10.                          Miscellaneous.

 

(a)      No Third-Party Beneficiaries.  All provisions contained in this
Agreement are included for the sole benefit of the respective parties to this
Agreement and shall not create any right in any other Person, including, without
limitation, any Business Employees, Former Business Employees, any Beneficiary
or any participant in any GGP Plan.  Nothing in this Agreement shall amend any
GGP Plan.

 

(b)      No Rights to Continued Employment or Change in At-Will Status. 
Consistent with Section 1(b) above, neither Spinco nor any member of the Spinco
Group shall be obligated to employ any employee of GGP or any of its Affiliates
or the Spinco Group, or continue to employ any Business Employee for any
specific period of time, subject to applicable Law and the Employee Agreements.

 

7

--------------------------------------------------------------------------------


 

(c)      No Limitation on Ability to Amend Plans.  Except as expressly set forth
in this Agreement, nothing in this Agreement or in the Transaction Agreements
shall require any member of the Spinco Group, or any of Spinco’s Affiliates, to
continue or amend any particular benefit plan after the consummation of the
transactions contemplated in this Agreement, and any such plan may be amended or
terminated in accordance with its terms and applicable Law.

 

(d)      Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

(e)      Assignment.  This Agreement shall not be assigned by either party
without the prior written consent of the other party.  Notwithstanding the
foregoing, either party may assign (i) any or all of its rights and obligations
under this Agreement to any of its Subsidiaries and (ii) any or all of its
rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business; provided, however,
that, in each case, no such assignment shall (i) release the assigning party
from any liability or obligation under this Agreement or (ii) change any of the
steps in the Spinoff Plan or the Plan.

 

(f)       Amendment.  No provision of this Agreement may be amended or modified
except by a written instrument signed by all the parties to this Agreement.  No
waiver by any party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and executed by the party so waiving.  The
waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach..

 

(g)      Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
signed as of the date first above written.

 

 

GENERAL GROWTH MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

Name:

Thomas H. Nolan, Jr.

 

Title:

President

 

 

 

 

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

 /s/ Thomas H. Nolan, Jr.

 

Name:

Thomas H. Nolan, Jr.

 

Title:

President

 

 

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

/s/ David Arthur

 

Name:

David Arthur

 

Title:

Interim Chief Executive Officer

 

9

--------------------------------------------------------------------------------

 